Citation Nr: 0114486	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
November 1945.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above issue.

In her February 2000 claim, the appellant requested accrued 
benefits.  A review of the record does not reveal that any 
further action has been taken by the RO with respect to this 
claim.  Consequently, the accrued benefits claim is referred 
to the RO for appropriate handling.  


REMAND

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

The veteran died on February [redacted], 2000.  The death certificate 
indicates that the immediate cause of his death was cardiac 
arrest due to right carotid artery stenosis due to right 
carotid artery endarterectomy due to sudden post-operative 
cardiac arrest.  At the time of his death, the veteran was 
service connected for post traumatic stress disorder (PTSD), 
hearing loss, and tinnitus.  His November 1945 separation 
examination revealed mitral "vgeugitation."  The appellant 
contends that the veteran's service-connected PTSD caused his 
cardiac arrest and resulted in his death.

The record in this case does not contain sufficient medical 
evidence to support the appellant's claim.  It appears, 
however, that there may be other potentially relevant 
information that is not of record.  On remand, the RO should, 
after undertaking appropriate steps to obtain all relevant 
records, arrange for a review of the veteran's records by a 
competent expert in order to obtain a medical opinion as to 
the date of onset and etiology of the veteran's 
cardiovascular disease.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

During the veteran's lifetime, he was treated at the VA 
Medical Center (VAMC) in Alexandria, Louisiana, for 
cardiovascular disease.  He was also apparently awarded 
Social Security Administration (SSA) disability benefits due 
to cardiovascular disease.  His VA treatment records and 
medical and administrative records related to his Social 
Security claim have not been obtained.  The RO should make 
arrangements to obtain these records.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(c). 

Further, the veteran died while an inpatient at Rapides 
Regional Medical Center, but these records have not been 
requested.  Accordingly, the RO should attempt to obtain 
those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

The appellant should also be asked to provide the names and 
addresses, approximate dates of treatment or consultation, 
and appropriate releases for any additional private care 
providers who examined or treated the veteran for PTSD or any 
cardiovascular disorders or complaints since his separation 
from service.  If any such treatment is adequately identified 
and appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  

If any development efforts are unsuccessful, the RO should 
notify the appellant of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Rapides Regional Medical 
Center, including his terminal 
hospitalization report;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for PTSD or any 
cardiovascular disorders from his 
separation from service to the 
present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
PTSD or any cardiovascular 
disorders, from separation from 
service to the present, and the 
approximate dates of such treatment.  

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information, i.e., at 
the VAMC in Alexandria, Louisiana.  

3.  Request the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that VA specialist in cardiology review 
the medical records in the claims file 
and render an opinion on the following 
matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's cardiovascular disease.  Is it 
at least as likely as not that this 
condition had its onset during active 
service or was related to any in-service 
disease or injury, including the finding 
on separation examination in November 
1945? 

(b)  Is it at least as likely as not that 
the veteran's PTSD caused or aggravated 
his cardiovascular disease?

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

8.  Then, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

9.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


